United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         February 3, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-30661
                         Summary Calendar



JOHN J. BAILEY; LINDA BAILEY,

                                    Plaintiffs-Appellants,
versus

CIGNA INSURANCE CO.; ET AL.,

                                    Defendants,

CONNECTICUT GENERAL LIFE INSURANCE CO.; CASENEWHOLLAND, INC.;
CNH HEALTH AND WELFARE PLAN,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 01-CV-1115
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     John and Linda Bailey have appealed the district court’s

order dismissing their complaint asserting claims under the

Employment Retirement Income Security Act (“ERISA”) against

Connecticut General Life Insurance Company, CaseNewHolland, Inc.,

and CNH Health and Welfare Plan for reimbursement of physical

therapy expenses.   The appellees have moved to dismiss the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-30661
                                -2-

appeal, arguing that the district court abused its discretion in

extending the appeal period under FED. R. APP. P. 4(a)(5).

Because the district court did not abuse its discretion, the

Court DENIES the motion.   See Lackey v. Atlantic Richfield Co.,

990 F.2d 202, 206 (5th Cir. 1993).

     The Baileys contend that the district court erred in

granting the motion to dismiss.   This Court reviews this question

de novo. Brown v. NationsBank Corp., 188 F.3d 579, 585 (5th Cir.

1999). “[I]n deciding a motion to dismiss for failure to state a

claim, courts must limit their inquiry to the facts stated in the

complaint and the documents either attached to or incorporated in

the complaint.”   Lovelace v. Software Spectrum Inc., 78 F.3d
1015, 1017 (5th Cir. 1996).   The district court considered two

documents which were not attached to or incorporated in the

complaint: an Enrollment Guide and a Summary Plan Description.

Because the Enrollment Guide and the Summary Plan Description

were attached to the defendants’ motion to dismiss, were referred

to by the Baileys in their complaint, and were central to the

Baileys’s claim, the district court did not err in considering

the documents in ruling on the motion to dismiss.   Collins v.

Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir. 2000).

     The Baileys contend that the Enrollment Guide and the

Summary Plan Description, which are not consistent with respect

to limitations on the number of physical-therapy visits permitted

under the plan, both constitute summary plan descriptions.    The
                            No. 03-30661
                                 -3-

Baileys contend that they relied on the Enrollment Guide to their

detriment and that the ambiguity between the documents should be

resolved in their favor.    See Hansen v. Continental Ins. Co., 940
F.2d 971, 982 (5th Cir. 1991).

     “The summary plan description is one of the central ERISA

disclosure requirements.”     Martinez v. Schlumberger, Ltd., 338
F.3d 407, 411 (5th Cir. 2003).    “[C]lear and unambiguous

statements in the summary plan description are binding” on the

plan administrator.   McCall v. Burlington Northern/Santa Fe Co.,

237 F.3d 506, 511 (5th Cir. 2000).    In Hicks v. Fleming

Companies, Inc., 961 F.2d 537, 542 (5th Cir. 1992), this Court

adopted a bright-line rule for determining whether a document is

a summary plan description.    Citing Hicks, the district court

held that the Enrollment Guide was not a summary plan description

because it did not conform to ERISA and Department of Labor

regulations.   The district court noted that the Enrollment Guide

contained none of the information required of a summary plan

description by 29 U.S.C. § 1022(b) and 29 C.F.R. § 2520.102-3.

The Enrollment Guide did not provide information regarding plan

administration, eligibility requirements, circumstances resulting

in disqualification or loss of benefits, or procedures for

presenting claims.

     The Baileys do not explain in their brief why the district

court erred in concluding that the Enrollment Guide was not a

summary plan description.   Instead, their argument focuses on the
                           No. 03-30661
                                -4-

discrepancy between the two documents regarding the number of

physical therapy visits permitted under the plan.     No error has

been shown.

     The Baileys contend that they were never provided with a

copy of the Summary Plan Description and that they detrimentally

relied on the statements in the Enrollment Guide.     They contend

that plan administrator should be estopped from asserting that

number of physical therapy visits is limited.     The appellees

contend that this issue is not properly before the Court because

it is based upon a state-law theory which the district court

determined is preempted by ERISA.   They contend that the Baileys

failed to appeal a prior order disposing of the state law claims.

The Baileys do not discuss this argument in their reply brief and

do not address the question of preemption.     Although they cite

Godwin v. Sunlife Assurance Co. of Canada, 980 F.2d 323 (5th Cir.

1992), for the proposition that they were prejudiced by a lack of

notice of the coverage limits for physical therapy treatment,

Godwin involved the validity of an ERISA plan amendment and there

was no plan amendment in this case.     See Godwin, 980 F.2d at 328.

No error has been shown.

     The district court held also that the plan administrator had

complied with the Summary Plan Description in refusing to pay for

the extended physical therapy visits.     The Baileys do not

challenge this conclusion on appeal.    The Court AFFIRMS the

judgment.
                     No. 03-30661
                          -5-

AFFIRMED; MOTION DENIED.